Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  this claim recites the claim 14 would be the clam 14, Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  --  are rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247.
 
 	As per claim 15, Speers discloses a configurable hardware device comprising a configuration memory (par 0015  controller firmware ROM) of a known total size (par 0015 the FPGA fabric configuration bits (possibly in multiple sections), the system controller firmware ROM, pre-defined groupings of security row bits, and others without limitation, which in total comprise all ROM, PROM, and RAM in the device), a configurable fabric (par 0015 the FPGA fabric ) arranged for being configured according to information from said configuration memory and segmented in a static partition and at least one dynamic partition (par 0015 the FPGA fabric configuration bits (possibly in multiple sections), the system controller firmware ROM ), 



 	comprising a read/write mechanism for interacting with said configuration memory  ( par 0018  a digest calculated earlier by the FPGA can be used as the reference, to look for changes in one computed later. In this case, sections containing data unknown to the end user, such as factory installed keys, can be included and changes will still be detected. It should be possible to initiate the digest calculation, and analyze the result in the FPGA fabric, even if the FPGA has to be halted or charge pumps turned on in order to read the configuration flash bits, so long as the result is presented to the fabric when it is restored to operation. Some PLDs (called customizable system-on-chips, or cSoCs) contain both FPGA elements and a microcontroller. The microcontroller may also be able to initiate the digest verification process, and respond to the result. And clam 1  reading the device digest out of the individual programmable logic device; comparing the device digest with the reference digest; and verifying the loaded data if the device digest matches the reference digest, and indicating an error if the device digest does not match the reference digest. ), whereby said received bit stream is stored in said configuration memory (par 0016 the electronic design automation (EDA) software can compute the expected encrypted digest for the same selected portions. Different actors (e.g., the manufacturer, the end user) can select different portions depending upon their role, what they know, and their objective. For example, the device manufacturer can use this method to ensure that those segments which are configured in its factory, such as that containing the device serial number, are programmed correctly; then after the parts are shipped to the 
 	 whereby said static partition is arranged for computing, based on said cryptographic nonce, a checksum of the entire configuration memory and for outputting said checksum ( claim 7, comparing the current digest with the reference digest; and verifying the loaded data if the current digest matches the reference digest, and indicating the data has become corrupted if the current digest does not match the reference digest. And 0017 [0017] In practice, portions of the data, such as the FPGA fabric, may be programmed the same for many devices. Therefore, the digest algorithm may be designed so that the EDA software only has to compute the digest for the repeat portion a single time. The certificate can be compared to the expected result to confirm that the device was programmed correctly. For a meaningful (i.e., unforgeable) certificate, something unique, such as the serial number, should be included in the sections selected for inclusion in the digest, otherwise, the MAC would be the same for all devices. The serial number and all other sections included (e.g., FPGA configuration data) should be locked and the lock bits also included in the digest so that the user can be assured the part was locked at the time the valid certificate was generated and thus the locked sections cannot be reprogrammed, for if they could be reprogrammed after the certificate was generated without the user's knowledge, it would nullify the value of the certificate).  
 	Speers does not disclose a configuration memory to configure an intended application in said dynamic partition.
 	However, Abramovitz discloses a configuration memory to configure an intended application in said dynamic partition (par 0032  the FRUID 95 is a serial electrically erasable programmable read-only memory (SEEPROM) and has an 8 Kbyte space to store information about the associated FRU. Of course, other memory types and storage sizes may be used depending on the particular implementation. The FRUID 95 includes a 2 Kbyte static partition 200 dedicated to store "static" information and a 6 Kbyte dynamic partition 205 to store "dynamic" information.).
It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).
 
As per claim 16, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, Abramoviz discloses wherein said configuration memory comprises a part corresponding to said static partition and one or more parts corresponding to said at least one dynamic partition (par 0032  the FRUID 95 is a serial electrically erasable programmable read-only memory (SEEPROM) and has an 8 Kbyte space to store information about the associated FRU. Of course, other memory types and storage sizes may be used depending on the particular implementation. The FRUID 95 includes a 2 Kbyte static partition 200 dedicated to store "static" information and a 6 Kbyte dynamic partition 205 to store "dynamic" information). 


As per claim 19, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, Speers discloses wherein said configuration memory is volatile ( Speers, par 0009 whereas in FPGAs based mainly on a volatile memory technology such as SRAM, part of the data, e.g., the keys and some security settings, may be configured ).  

As per clam 20, Speers in view of Abramovitz discloses the configurable hardware device as in claim 19,Speers discloses  wherein said part of said configuration memory corresponding to said static partition is arranged for being loaded from an external non-volatile memory (par 0009 In FPGAs based on a non-volatile memory technology such as Flash, these various types of data may all be configured and stored in the FPGA itself, whereas in FPGAs based mainly on a volatile memory technology such as SRAM, part of the data, e.g., the keys and some security settings, may be configured and stored in a small non-volatile memory in the FPGA).   

As per clam 21, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, Speers discloses wherein said bit stream comprises an algorithm for computing said checksum ( par 0008 The issue to be addressed is to be sure that the data loaded in the FPGA is that which was authorized. This includes assuring that Keys and Passcodes are as desired and not other keys, that security settings are configured as desired and that no loopholes have been left open, that configuration bitstreams loaded into the integrated circuit  and par 0010 Key Files and Bitstreams (including security bit settings) may be encrypted and authenticated, i.e. checksum. And par 0017 The serial number and all other sections included (e.g., FPGA configuration data) should be locked and the lock bits also included in the digest so that the user can be assured the part was locked at the time the valid certificate was generated and thus the locked sections cannot be reprogrammed, for if they could be reprogrammed after the certificate was generated without the user's knowledge, it would nullify the value of the certificate).  

It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).


As per claim 22, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, Speers disclose comprising a Message Authentication Code core to compute said checksum ( par 0023 the final digest value is encrypted, as with a MAC. It is essential that no one be able to predict the correct digest/certificate for any given device and 0030 [0030] The manufacturer's vendor 14 returns a keyed digest (MAC) 24 to the manufacturer 22. The digest is a relatively short unique value that is generated by a cryptographic digest (or "hash") algorithm used to compress the data contents of the FPGA or other PLD incorporating a secret key. The manufacturer 22 compares the generated digest 24 with an expected result to assure that the proper keys and passcodes were entered into the individual integrated circuit.).
  



As per claim 28, Speers in view of Abramovitz discloses The configurable hardware device as in claim 14, Sppers discloses  being a field programmable gate array (par 0015 the FPGA fabric).


 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247 in view of Haider et al US 2014/0052815.


 	As per claim 17, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15,  the combination does not explicitly discloses wherein said configurable fabric comprises a register to store said nonce.
 	However, Haider discloses   wherein said configurable fabric comprises a register to store said nonce ( par 0032 the registry or database 144 may be configured to store or maintain a list of the pre-determined, random or non-predictable codes or keys associated with the respective destination address).
 	It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of storing the random into the registry of Haider in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).

As per claim 18, Speers in view of Abramovitz discloses the configurable hardware device as in claim 17, the combination fails to discloses wherein said configurable fabric comprises a separate partition for said nonce.  

However, Haider discloses wherein said configurable fabric comprises a separate partition for said nonce (par 0032 the registry or database 144 may be configured to store or maintain a list of the pre-determined, random or non-predictable codes or keys associated with the respective destination address).
 It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of storing the random into the registry of Haider in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).

Claims  23 is  rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247 in view of Bauer et al US 9,307,015.


As per claim 23, Speers in view of Abramovitz disclsoes The configurable hardware device as in claim 15, the combination does not explicitly disclose comprising an Ethernet core as an external communication link.  
 However,Bauer discloses an Ethernet core as an external communication link (  col2, lines 50-60 ,hardware computing devices including host computers (hosts) 12, data storage subsystems or arrays (array)  and The hardware devices are generally interconnected by network communication links such as Ethernet physical-layer links carrying network traffic using a network protocol such as TCP/IP).  

It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of Ethernet links of Bauer in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).


Claims  24 is  rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247 in view of Murry et al US 2018/0004444.
As per claim 24, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, the combinations fails to disclose wherein said static partition comprises a physically unclonable function circuit to generate a key for use in the computation of said checksum.  
 However, Murray discloses wherein said static partition comprises a physically unclonable function circuit to generate a key for use in the computation of said checksum (par 0016 the PUF response; generating a second secret string using a random number generator; encoding the second secret string to produce a new codeword; combining the new codeword with the PUF response to create a second activation code; and hashing the second secret string with the second activation code to provide the second PUF key. The PUF may be a portion of a static random access memory (SRAM) array, and wherein the PUF response may be output from the portion of the SRAM array. ).  
It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of PUF of static random access memory of Murry in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).

Claims  25 is  rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247 in view of Wallrabenstein et al US 2018/0351754.

As per claim 25, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, the combination fails to disclose wherein at least one dynamic partition of said at least one dynamic partition comprises a physically unclonable function circuit to generate a key for use in the computation of said checksum.  
 However, Wallrabenstein discloses wherein at least one dynamic partition of said at least one dynamic partition comprises a physically unclonable function circuit to generate a key for use in the computation of said checksum(par 0085 a PUF-enabled device to locally store and retrieve a sensitive value without needing to store any sensitive information in non-volatile memory. Algorithm 1 illustrates the storing of a sensitive value .sub.i using a PUF, and Algorithm 2 illustrates the dynamic regeneration of .sub.t. The challenge c.sub.i and helper data helper, can be public, as neither reveals anything about the sensitive value . While the present example uses encryption of .sub.i by exclusive-or, .sym., .sub.i could also be used as a key to other encryption algorithms (e.g., AES) to enable storage and retrieval of arbitrarily sized values).  
It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of PUF of DRAM access memory of Wallrabenstein in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).




Claims  26 is  rejected under 35 U.S.C. 103 as being unpatentable over Speers et al US 2014/0043059 in view of Abramovitz et al US 2003/0217247 in view of Gaither et al US 7366803.

 	As per claim 26, Speers in view of Abramovitz discloses the configurable hardware device as in claim 15, the combination fails to disclose  comprising a digital clock manager for generating a clock signal for said read/write mechanism.  
 	However, Gaither discloses a digital clock manager for generating a clock signal for said read/write mechanism (col 5-6, lines 65-67 and 1-5 data is written to the FIFO using the Core_Clk and read from the FIFO using Clk_txqdr which is generated by the digital clock manager (DCM) 408 based upon a transmit clock (TXPCLKP)).  

It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of PUF of  digital clock manager for writing and reading of Gaither in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).

As per claim 27,  Speers in view of Abramovitz discloses in view of Gaither discloses the configurable hardware device as in claim 26, wherein said static partition comprises a receive part arranged to receive external data using a receive clock derived from said received data (col 5-6, lines 65-67 and 1-5 data is written to the FIFO using the Core_Clk and read from the FIFO using Clk_txqdr which is generated by the digital clock manager (DCM) 408 based upon a transmit clock (TXPCLKP)).  

It would have been obvious for a person of ordinary skin in the art before the effective filing date of the claimed invention of memory device partition of static information and dynamic information of Abramovitz in view of PUF of  digital clock manager for writing and reading of Gaither in the system of FPGA is divided into logical section of Speers of for the purpose of improving an access for storing data faster and safer (Speers, par 00151).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speers US 2006/0139053 discloses A non-volatile memory configuration scheme is disclosed for volatile-memory-based programmable circuits in a programmable integrated circuit that includes an FPGA fabric, a plurality of first configurable circuit elements external to the FPGA fabric, and a plurality of second configurable circuit elements external to the FPGA fabric. A plurality of distributed configuration non-volatile memory cells is disposed in the FPGA, each one of the distributed configuration non-volatile memory cells coupled to a different one of the plurality of first configurable circuit elements. A non-volatile memory array stores configuration information for the second configurable circuit elements. A plurality of register cells is disposed with the second configurable circuit elements and is coupleable to the non-volatile memory array, each one of the register cells coupled to a different one of the plurality of second configurable circuit elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496